FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                        August 21, 2013

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
ROBERT CHRISMON, II,

             Plaintiff-Appellant,

v.                                                          No. 12-5184
                                                  (D.C. No. 4:11-CV-00325-FHM)
CAROLYN W. COLVIN, Acting                                   (N.D. Okla.)
Commissioner of Social Security
Administration,*

             Defendant-Appellee.


                            ORDER AND JUDGMENT**


Before TYMKOVICH, ANDERSON, and MATHESON, Circuit Judges.


      Plaintiff Robert Chrismon, II, appeals from a district court order, issued by the

magistrate judge under 28 U.S.C. § 636(c), affirming the Commissioner’s decision to

deny social security disability and supplemental security income benefits. We

      *
        In accordance with Rule 43(c)(2) of the Federal Rules of Appellate
Procedure, Carolyn W. Colvin is substituted for Michael J. Astrue as the defendant-
appellee in this action.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
independently review the Commissioner’s decision to determine whether it is free of

legal error and supported by substantial evidence. Krauser v. Astrue, 638 F.3d 1324,

1326 (10th Cir. 2011). Although a number of objections advanced by Mr. Chrismon

lack merit, we conclude this case must be remanded to the agency for reconsideration

of a critical medical source opinion that was inadequately addressed and discounted

on a basis not supported by the administrative record.

                              I. AGENCY DECISION

      The Administrative Law Judge (ALJ) denied benefits at the last step of the

five-step sequence for determining disability. See Wall v. Astrue, 561 F.3d 1048,

1052 (10th Cir. 2009) (summarizing steps).

      At step one the ALJ confirmed that Mr. Chrismon has not engaged in

substantial gainful activity since September 30, 2008, the alleged onset date.

      At step two the ALJ found Mr. Chrismon “has the following severe

impairments: Status post traumatic left C6-7 facet disruption with left C7

radiculopathy with sequelae including left C6-7 facetectomy, foraminotomy and

C6-T1 posterior fusion and instrumentation; Depression and Schizoaffective

Disorder; [and] Substance Abuse Disorder.” App. Vol. 2 at 18.

      At step three the ALJ held that Mr. Chrismon’s condition did not meet or equal

any of the presumptively disabling impairments listed in 20 C.F.R. Pt. 404, Subpart

P, App. 1.




                                         -2-
         At step four the ALJ determined that Mr. Chrismon has a residual functional

capacity (RFC) for a limited range of light work, precluding a return to his past

relevant work. Specifically, the ALJ found Mr. Chrismon’s light RFC to be

restricted by “further postural limitations in that [he] is unable to stoop due to status

post fracture of [his] cervical spine with fixation and [he] can perform only simple

and some complex tasks due to problems with his concentration.” App. Vol. 2 at

20-21.

         Finally, the ALJ concluded at step five that Mr. Chrismon is not disabled

because, “[c]onsidering [his] age, education, work experience, and residual

functional capacity, there are jobs that exist in significant numbers in the national

economy that [he] can perform.” The vocational expert (VE) who testified at the

evidentiary hearing identified the jobs of motel housekeeper, electrical assembler,

bench assembler, and optical assembler. Id. at 26-27.

         The ALJ chose not to rely on a medical source opinion reflecting the severity

of Mr. Chrismon’s mental condition because it lacked supporting longitudinal

records. On review before the Appeals Council, however, Mr. Chrismon

supplemented the record by submitting treatment notes from the medical source. The

Appeals Council accepted this new material but summarily concluded that it did not

provide a basis for changing the ALJ’s decision. It therefore denied review, making

the ALJ’s decision the final decision for purposes of judicial review. See Wall,

561 F.3d at 1051.


                                           -3-
                   II. CHALLENGES TO AGENCY DECISION

       Mr. Chrismon contends that the ALJ (1) erred in applying the listings at step

three; (2) failed to propound a proper hypothetical to the VE; (3) incorrectly

considered the medical source opinions; and (4) improperly performed the credibility

determination. Mr. Chrismon’s briefing is not as clear as this list might suggest. He

interjects numerous objections, many only in passing, while discussing the

designated issues. We have considered all of the arguments material to our

disposition, but we address here only those of sufficient substance and relevance to

merit explicit discussion.

   A. Challenge to Step-Three Determination

       Mr. Chrismon contends the ALJ misapplied the definition of “repeated

episodes of decompensation, each of extended duration” in 20 C.F.R. Pt. 404,

Subpart P, App. 1 § 12.00(C)(4),1 and, as a consequence, erred in holding that he

failed to satisfy the severity criteria in the listings for Schizophrenic Disorder, id.

§ 12.03, and Affective Disorder, id. § 12.04, both of which require such episodes.

The magistrate judge summarily rejected Mr. Chrismon’s objection regarding the

definition in § 12.00(C)(4), because in his district court brief Mr. Chrismon referred

only to that introductory regulation and “did not identify a specific listing [such as


       1
        This regulation, introducing the mental-impairment listings that follow it,
explains generally what episodes of decompensation are and clarifies that the
“repeated” episodes “of extended duration” required in the subsequent listings
“means three episodes within 1 year . . . each lasting for at least 2 weeks.”


                                           -4-
§ 12.03 or § 12.04] and discuss the evidence related to that listing.” App. Vol. 1 at

45. Mr. Chrismon points out, however, that the ALJ had specifically discussed the

listings in § 12.04, to which the definition in § 12.00(C)(4)—and hence his associated

objection—clearly applies.2 Nonetheless, his objection here fails for other reasons,

so we need not enmesh ourselves in a debate over the magistrate judge’s ruling.

       There are two sets of potentially relevant severity criteria in the cited listings,

commonly known as the “B criteria” in §§ 12.03(B) and 12.04(B) and the “C criteria”

in §§ 12.03(C) and 12.04(C). The former require the specified mental impairment to

result “in at least two of the following: 1. Marked restriction of activities of daily

living; or 2. Marked difficulties in maintaining social functioning; or 3. Marked

difficulties in maintaining concentration, persistence, or pace; or 4. Repeated

episodes of decompensation, each of extended duration.” 20 C.F.R. §§ 12.03(B),

12.04(B). The ALJ found that none of these four B criteria were met. Thus,

regardless of Mr. Chrismon’s objection to the ALJ’s assessment of episodes of

decompensation for the fourth criterion (the only one he challenges), he still would

not qualify for either listing under the B criteria.

       Mr. Chrismon appears to recognize this problem and insists that, apart from

the B criteria, a claimant also “meets or equals a listed impairment if he or she has


       2
        The ALJ did not discuss § 12.03, but Mr. Chrismon contends the “diagnosis
of schizophrenia would also qualify for Listing § 12.03,” which contains the same
severity criteria as § 12.04. Aplt. Opening Br. at 19. Adding the reference to § 12.03
does not bolster his position, which fails for the same reasons under both listings.


                                           -5-
four episodes of decompensations and deteriorations resulting in a loss of adaptive

functioning, documented by the need for a more structured psychological support

system, three within a year or an average of once every four months, each lasting for

two weeks. 20 CFR Pt. 404, Subpt. P, App. 1 § 12.00C4.” Reply Br. at 7-8; see also

Aplt. Br. at 18. But § 12.00(C)(4) does not mention this overarching four-episode

rule, nor does any other regulation or listing.

      Mr. Chrismon may have meant to refer to the alternative C criteria for the cited

listings, which can be satisfied by repeated episodes of decompensation (again, three

in a year, see supra n.1) without any of the additional functional restrictions required

by the B criteria. See 20 C.F.R. §§ 12.03(C)(1), 12.04(C)(1). But an argument

relying on the C criteria would run into the same general problem as the B criteria

argument. Repeated episodes of decompensation satisfy the C criteria only if also

accompanied by a “[m]edically documented history of a chronic . . . disorder of at

least 2 years’ duration that has caused more than a minimal limitation of ability to do

basic work activities, with symptoms or signs currently attenuated by medication or

psychosocial support.” 20 C.F.R. §§ 12.03(C), 12.04(C).

      Mr. Chrismon has not even attempted to demonstrate that this qualification is

met here, and it is not our role to shore up his argument for him, Garrett v. Selby

Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005); see also Berna v.

Chater, 101 F.3d 631, 632 (10th Cir. 1996) (noting the scope of our review in social




                                          -6-
security cases is “limited to the issues the claimant properly preserves in the district

court and adequately presents on appeal”).3

   B. Challenge to VE Hypothetical

      Mr. Chrismon objects that, in posing the dispositive hypothetical to the VE,

the ALJ summarily referred to two medical-source reports containing physical and

mental limitations rather than articulating the limitations himself.4 As the magistrate

judge pointed out, however, Mr. Chrismon “did not identify any specific problems

related to the ALJ’s manner of presenting the hypothetical question.” App. Vol. 1

at 46. We address five issues concerning the VE’s testimony, one raised by the

magistrate judge, and the others by Mr. Chrismon.

1. RFC conflict with a functional limitation

      The magistrate judge independently identified one potential problem: the

ALJ’s RFC determination conflicts with one of the functional limitations set out in

the corresponding exhibit that was presented to the VE. The exhibit indicates

Mr. Chrismon could occasionally stoop, while the ALJ determined he was unable to


      3
         The Commissioner further argues that the ALJ correctly found Mr. Chrismon
had shown no more than two episodes of decompensation satisfying the 2-week
durational requirement. Given the dispositive threshold deficiencies in
Mr. Chrismon’s position noted above, we need not pursue the merits of this
fact-intensive dispute.
      4
         Mr. Chrismon complains that the ALJ’s “hypothetical had no specific
limitations for any of the physical demands of sitting, standing, walking, lifting, as
required,” Aplt. Opening Br. at 20, even though the referenced exhibit put all of these
RFC components before the VE, see App. Vol. 3 at 316.


                                          -7-
stoop at all. But the magistrate judge deemed this inconsistency harmless because

(per the authoritative Dictionary of Occupational Titles (DOT), 20 C.F.R.

§§ 404.1566(d)(1), 416.966(d)(1)) three of the four occupations the VE identified do

not require stooping and the 704,000 national and 48, 599 regional jobs they entail

indisputably reflect work existing in the requisite “significant numbers” to satisfy the

Commissioner’s burden at step five, 20 C.F.R. §§ 404.1560(c)(2); 416.960(c)(2).

      Mr. Chrismon does not challenge this analysis on appeal, and we see no reason

to question it sua sponte. See Berna, 101 F.3d at 633-34 (refusing to review

unchallenged rationale given by magistrate judge to affirm denial of benefits); see

also Garrett, 425 F.3d at 840 (explaining that it is not this court’s role to construct

arguments for litigants).

2. Alleged conflict between mental limitations reports

      Mr. Chrismon does argue that the ALJ’s reliance on the particular report

specifying mental limitations (Exhibit 10F) was improper because another report

relating to mental limitations (Exhibit 9F) “contains moderate limitations in

maintaining social functioning and moderate difficulties maintaining concentration,

persistence, or pace” that were consequently “withheld from the VE by the ALJ.”

Aplt. Opening Br. at 22. This argument ignores that the two reports (which were

prepared the same day by the same doctor) serve distinct functions at different steps

of the disability analysis, and the ALJ properly used Exhibit 10F at step five.




                                           -8-
       Exhibit 9F is a “Psychiatric Review Technique” (PRT) used to assess mental

impairments for purposes of steps two (identifying severe impairments) and three

(rating severity for the listings). See generally 20 C.F.R. §§ 404.1520a, 416.920a.

The PRT is structured specifically in terms of the B and C criteria of the listings for

mental impairments. As relevant here, it uses only the four broad categories of

limitation referenced in the B criteria: restriction of activities of daily living;

difficulties in maintaining social functioning; difficulties in maintaining

concentration, persistence, or pace; and episodes of decompensation. App. Vol. 3 at

302.

       In contrast, Exhibit 10F is a detailed “Mental Residual Functional Capacity

Assessment” (MRFCA) of twenty specific mental functions. Id. at 306-07. The

MRFCA breaks down the broad categories of the PRT into functional components for

the finer vocational determinations required at steps four and five:

       The adjudicator must remember that the limitations identified in the
       “paragraph B” and “paragraph C” criteria are not an RFC assessment
       but are used to rate the severity of mental impairment(s) at steps 2 and 3
       of the sequential evaluation process. The mental RFC assessment used
       at steps 4 and 5 of the sequential evaluation process requires a more
       detailed assessment by itemizing various functions contained in the
       broad categories found in paragraphs B and C of the adult mental
       disorders listings . . . and summarized on the [PRT].

Soc. Sec. Ruling (SSR) 96-8p, 1996 WL 374184 at *4 (1996). Thus the PRT has

single global ratings for social function and maintaining concentration, persistence,

or pace, while the MFRCA breaks these categories down into five and eight distinct

functions, respectively. See App. Vol. 3 at 306-07.

                                           -9-
       Against this backdrop, Mr. Chrismon’s objection to the use of the MRFCA

due to its “inconsistency” with the PRT is meritless. The PRT indicated “moderate”

difficulties in social function and maintaining concentration, persistence, or pace, id.

at 302, and the MRFCA fleshed out these global ratings by (1) noting a moderate

limitation on “ability to interact with the general public,” but identifying no

significant limitation on four other social interaction abilities, and (2) noting a

moderate limitation on “ability to carry out detailed instructions,” but identifying no

significant limitation on seven other measures of concentration and persistence, id. at

306-07. There is no inconsistency. The medical source who prepared both

documents simply explained on the MRFCA the particularized underpinnings for the

PRT’s categorical ratings, and the ALJ properly used the former rather than the latter

for the step-five determination.5

3. Job determination without sufficient ALJ findings

       Mr. Chrismon objects that the determination whether there were jobs whose

demands could be met despite his limitations was made “in the VE’s head” without

adequate ALJ findings, contrary to Winfrey v. Chater, 92 F.3d 1017, 1025 (10th Cir.

1996). We have repeatedly explained that proceeding in this way is a problem only

at step four and is perfectly acceptable (and routinely done) at step five. Krauser,


       5
        We have no occasion to consider the distinct issue whether PRT ratings must
be incorporated in a VE hypothetical at step four or five when there is no associated
MRFCA to detail the claimant’s particularized mental limitations for that purpose.
Cf. Winschel v. Comm’r, 631 F.3d 1176, 1180-81 (11th Cir. 2011).


                                          - 10 -
638 F.3d at 1333 (quoting Berna, 101 F.3d at 633 (quoting Winfrey, 92 F.3d at

1025)).

4. Conflict between exhibit and ALJ decision

      Mr. Chrismon objects that the ratings on Exhibit 10F limited him to simple

tasks while the ALJ stated in his written decision that Mr. Chrismon could do “simple

and some complex tasks.” App. Vol. 2 at 21. His objection overlooks specific

language in the exhibit. Although it may appear to Mr. Chrismon that the ratings

indicating he is moderately limited in carrying out “detailed instructions” but not

“very short and simple instructions,” App. Vol. 3 at 306, rule out all complex tasks,

the medical source herself went on to clarify that Mr. Chrismon could “perform . . .

simple and some complex tasks,” id. at 308, just as the ALJ found.6

5. Failure to include cognitive testing results in hypothetical

      Mr. Chrismon objects that the hypothetical to the VE did not include the

results of some cognitive testing done during his hospitalization in 2009. See App.

Vol. 3 at 347. The magistrate judge noted that the ALJ had specifically cited these


      6
         Even accepting Mr. Chrismon’s interpretation of the exhibit, the conclusion
he draws—that the inconsistency between an unqualified restriction to simple work
conveyed to the VE and a looser allowance for simple and some complex work in the
ALJ’s decision reflects reversible error—would not follow in any event. On
Mr. Chrismon’s view, the VE identified jobs he could perform despite a stricter
limitation on vocational complexity than the ALJ ultimately found was necessary to
impose. How this could possibly have prejudiced him escapes us. Alleged “errors”
that favor the claimant are not grounds for reversal. See Chapo v. Astrue, 682 F.3d
1285, 1288 (10th Cir. 2012) (holding ALJ does not commit reversible error when full
force of evidence adverse to claimant is tempered in claimant’s favor).


                                         - 11 -
results and had found they supported a restriction to “simple, repetitive tasks,” App.

Vol. 2 at 24. The magistrate judge concluded it was “abundantly clear that the ALJ

considered the evidence and weighed it in formulating the RFC,” App. Vol. 1 at 48.

That is correct as far as it goes, but it does not address the thrust of Mr. Chrismon’s

objection, which is that the ALJ did not convey the test results to the VE.

       The VE need not consider the contents of every medical report in the record.

Rather, the VE must take into account the functional limitations properly found by

the ALJ on the basis of the record: a hypothetical posed to the VE is sufficient if “it

contained all of the limitations found to exist by the ALJ.” Barnett v. Apfel, 231 F.3d

687, 690 (10th Cir. 2000) (emphasis added). Although the ALJ may err by failing to

properly determine the full range of limitations in the first place, that is a separate

issue. Mr. Chrismon does not argue that that the relevant functional limitation the

ALJ included in his hypothetical to the VE was improperly derived from the reported

testing results, only that the results themselves should have been included.

       That is not the end of matter, however, because the ALJ did not include his

own restriction to “simple, repetitive tasks” in the hypothetical to the VE. Although

Mr. Chrismon does not fault the ALJ for this specific omission, it is integrally related

to the objection he does make about not conveying the 2009 cognitive test results.

We conclude the omission does not require reversal, however, because any error was

harmless.




                                          - 12 -
      All four jobs identified by the VE had an SVP (specific vocational

preparation) rating of two, involving unskilled work “‘which needs little or no

judgment to do simple duties that can be learned on the job in a short period of

time.’” Id. (quoting 20 C.F.R. §§ 404.1568(a)). And two had the most basic

reasoning-level demands, requiring only a “commonsense understanding to carry out

simple one- or two-step instructions,” DOT App. C, Part III: motel housekeeper,

DOT code 323.687-014; and optical assembler, DOT code 713.687-018. The

national economy has 180,000 and 32,000 positions, respectively, for these jobs

(15,000 and 2,500 regionally). See App. Vol. 2 at 27, 46-47. These “significant

numbers” satisfy the Commissioner’s burden at step five. 42 U.S.C. § 423(d)(2)(A).

      Any error in failing to convey the test results to the VE was therefore harmless

because at least two of the four jobs identified by the VE are consistent with the

restriction of “simple, repetitive tasks.” See Allen v. Barnhart, 357 F.3d 1140, 1145

(10th Cir. 2004) (noting that improper reliance on two of three jobs identified by VE

could have been deemed harmless error “had the number of available jobs identified

by the VE [in the one occupation consistent with the claimant’s RFC] not been one

hundred but considerably greater”); see, e.g., Stokes v. Astrue, 274 F. App’x 675, 684

(10th Cir. 2008) (applying Allen to find harmless error under similar circumstances,

holding that “even if we consider only the[] two jobs [that properly matched the

claimant’s RFC] out of the four considered by the ALJ” no “reasonable factfinder




                                         - 13 -
could have determined that suitable jobs did not exist in significant numbers” at step

five).

   C. Treatment of Medical-Source Opinion

         Mr. Chrismon argues that the ALJ erred in considering the medical source

opinions. We agree. The ALJ’s analysis was legally inadequate and unsupported by

the administrative record.

         After eight months of treatment, Mr. Chrismon’s treating psychiatrist and his

licensed professional counselor filled out a mental residual functional capacity

assessment form noting many marked and moderate limitations that the VE indicated

would likely preclude him from working.7 See App. Vol. 3 at 385-87. The ALJ

summarily discounted this assessment through a truncated analysis that (1) did not

follow the prescribed procedure for evaluating medical source opinions and (2) was

not supported by the administrative record.

         “Our case law, the applicable regulations, and the Commissioner’s pertinent

Social Security Ruling (SSR) all make clear that in evaluating the medical opinions

of a claimant’s treating physician, the ALJ must complete a sequential two-step

inquiry, each step of which is analytically distinct.” Krauser, 638 F.3d at 1330.

“The initial determination the ALJ must make with respect to a treating physician’s


         7
        The VE’s only reservation was that the ratings used, though the same as
those used on agency forms (“not significantly,” “moderately,” and “markedly”
limited), were not defined and hence might not have been understood in precisely the
same way as agency ratings. App. Vol. 2 at 48-51.


                                          - 14 -
medical opinion is whether it is conclusive, i.e., is to be accorded controlling weight,

on the matter to which it relates.” Id. (internal quotation marks omitted). “Such an

opinion must be given controlling weight if it is well-supported by medically

acceptable clinical or laboratory diagnostic techniques and is not inconsistent with

other substantial evidence in the record.” Id. But “[e]ven if a treating opinion is not

given controlling weight, it is still entitled to deference.”8 Id. Thus, “at the second

step in the analysis, the ALJ must make clear how much weight the opinion is being

given (including whether it is being rejected outright) and give good reasons, tied to

the factors specified in the [applicable] regulations for this particular purpose, for the

weight assigned.” Id. If this procedure is not followed, a remand is required. Id.

      Here the ALJ did not follow this procedure. Rather, the ALJ decision

collapsed the two-step inquiry into a single point, stating only that he “gives this

opinion little weight” because “longitudinal mental health records were not submitted

as evidence on this record” and “[t]hus the basis of this opinion, if any, cannot be

assessed or reviewed.” App. Vol. 2 at 25-26. The decision does not mention the

controlling-weight question at all. Although we could perhaps read a reference to the

absence of supporting longitudinal records as an implicit finding that the opinion

lacked the “medically acceptable clinical or laboratory diagnostic techniques” to

qualify as controlling under 20 C.F.R. §§ 404.1527(d)(2), 416.912(d)(2), that would
      8
        “In many cases, a treating source’s medical opinion will be entitled to the
greatest weight and should be adopted, even if it does not meet the test for
controlling weight.” SSR 96-2p, 1996 WL 374188, at *4 (1996).


                                          - 15 -
still leave undone the second step of the analysis, which is governed by the distinct

set of factors set out in id. §§ 404.1527(d)(1)-(6), 416.927(d)(1)-(6). See Krauser,

638 F.3d at 1330-31 (explaining that “a deficiency as to the conditions for controlling

weight raises the question of how much weight to give the opinion, it does not

resolve the latter, distinct inquiry,” which “is governed by its own set of factors”).

Explicit findings properly tied to each step of the prescribed analysis facilitate

meaningful judicial review.

      In addition to this analytical deficiency, the administrative record does not

support the substantive basis for discounting the opinion. Mr. Chrismon properly

submitted, and the Appeals Council properly accepted, the longitudinal treatment

notes underlying the treating source opinion. See generally O’Dell v. Shalala, 44

F.3d 855, 858-59 (10th Cir. 1994) (discussing 20 C.F.R. § 404.970(b)). At that point

the sole ground invoked by the ALJ for discounting the opinion ceased to apply. And

the Appeals Council did not fill the gap (or remand for the ALJ to do so); it simply

denied review without any analysis of the treating source opinion in light of the new

records.

      The magistrate judge dismissed this problem by noting that Mr. Chrismon had

not challenged the Appeals Council’s decision for failing to explain why the new

evidence did not affect the ALJ’s handling of the treating source opinion. But

Mr. Chrismon’s objection to the ALJ’s treatment of the medical source opinions is

sufficient for us to review this issue. Our precedent holds that the Appeals Council is


                                          - 16 -
not required to justify denying review in this situation and hence no reversible error

can be ascribed to it on this basis:

       While an express analysis of the Appeals Council’s determination
       would have been helpful for purposes of judicial review, [the claimant]
       points to nothing in the statutes or regulations that would require such
       an analysis where new evidence is submitted and the Appeals Council
       denies review. We therefore reject [the claimant’s] contention that the
       Appeals Council erred by failing to specifically discuss [the newly
       submitted] treatment records.

Martinez v. Barnhart, 444 F.3d 1201, 1207-08 (10th Cir. 2006).

       Judicial review of the agency decision proceeds in this situation by simply

including the new evidence in the administrative record against which the ALJ’s

decision is evaluated. As Martinez explained:

             Because the Appeals Council considered [the supplemental]
       treatment records, the records are a “part of the administrative record to
       be considered by this court when evaluating the ALJ’s decision for
       substantial evidence.” O’Dell v. Shalala, 44 F.3d 855, 859 (10th Cir.
       1994); accord Threet v. Barnhart, 353 F.3d 1185, 1191 (10th Cir.
       2003). We must therefore consider the entire record, including [the
       new] treatment records, in conducting our review for substantial
       evidence on the issues presented.

Id. at 1208 (alterations in original omitted).

       We are left with a treating source opinion, potentially dispositive as to

disability, which the ALJ rejected for a reason the administrative record cannot

support. The Commissioner attempts to shore up the deficiency by offering

alternative justifications for the ALJ’s conclusion, but post hoc rationales run afoul

of the general rule that we cannot uphold the agency’s decision on grounds not



                                          - 17 -
provided by the agency itself. See SEC v. Chenery Corp., 318 U.S. 80, 94-95 (1943);

Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007).

      Harmless error is not viable here because we cannot “confidently say that no

reasonable administrative factfinder, following the correct analysis, could have

resolved the [issue] in any other way.” Allen, 357 F.3d at 1145. The Commissioner

does not contend, nor do we conclude, that the post hoc justifications she offers—and

Mr. Chrismon vigorously disputes—meet this exacting standard. Accordingly, we

remand the matter for consideration in light of the full administrative record.

   D. Credibility

      We do not address Mr. Chrismon’s challenge to the ALJ’s assessment of his

credibility—that his complaints “are not credible to the extent they are inconsistent

with the [ALJ’s] residual functional capacity assessment.” App. Vol. 2 at 22. This

assessment is linked to the ALJ’s rejection of the medical opinion discussed

immediately above. Proceedings on remand may affect the proper analysis of

Mr. Chrismon’s credibility.




                                         - 18 -
      The judgment of the district court is reversed and the matter is remanded with

directions to remand, in turn, to the agency for further proceedings consistent with

this order and judgment.

                                                  ENTERED FOR THE COURT,




                                                  Scott M. Matheson, Jr.
                                                  Circuit Judge




                                         - 19 -